DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh et al. U.S. Patent Publication No. 2020/0160018 (hereinafter Panchawagh) in view of Bulea et al. U.S. Patent Publication No. 2013/0181942 (hereinafter Bulea) in further in view of Hoch et al. U.S. Patent Publication No. 2020/0110510 (hereinafter Hoch).
fingerprint recognition module (Figures 1-2 and [0025]), comprising a substrate (Figure 2, 230), an electrode layer located on one side of the substrate (Figures 2, 235), a piezoelectric film layer located on one side, away from the substrate, of the electrode layer (Figure 2, 240), and a reference electrode layer located on one side, away from the electrode layer, of the piezoelectric film layer (Figure 2, 245), wherein the electrode layer comprises a plurality of receiving electrodes arranged in an array and a plurality of transmitting electrodes located, wherein the receiving electrodes and the transmitting electrodes are insulated from each other and spaced with each other (Figure 2 and [0043], transmit/receive electrode array 235, where electrodes 235 are insulated as shown figure 2). In addition, Panchwagh teaches array of ultrasonic transmitting and receiving pixels in [0046].
Panchwagh does not appear to specifically disclose wherein the transmitting electrodes are strip-shaped and the plurality of transmitting electrodes extend along a same direction; wherein each of the transmitting electrodes corresponds to a row of the receiving electrodes, and one transmitting electrode is arranged at a gap between every adjacent rows of the receiving electrodes; wherein the transmitting electrodes and the receiving electrodes are arranged on a same layer.
However, in a related field of endeavor, Bulea teaches single layer sensors (abstract), where the sensor electrode may utilize ultrasonic sensing techniques as mentioned in [0064]. In addition, Bulea teaches wherein the transmitting electrodes are strip-shaped and the plurality of transmitting electrodes extend along a same direction (Figure 2a shows a plurality of sensor electrodes arrays 210 comprising transmitter 202 and receiver 211 as mentioned in [0064], where each of transmitter electrodes 202 extend along a same direction (e.g. y-direction). In addition, figure 3b shows a sensor array comprising transmitter 312 and receivers 311 as mentioned in [0077]. [0082] refers sensor electrode array (e.g., sensor electrode array 210, 310A-310K, 510A-510K, etc.) that can be used as part of a larger sensor array set (e.g., sensor array set 200, 600, 650, 700, 900A, 900B, 1000, etc.); wherein each of the transmitting electrodes corresponds to a row of the receiving electrodes (Figure 3b and [0077], transmitter electrode 312 and receivers 311), and one transmitting electrode is arranged at a gap between every adjacent rows of the receiving electrodes (Figure 2a, transmitter electrodes 202 at a gap between adjacent electrodes 211); wherein the transmitting electrodes and the receiving electrodes are arranged on a same layer [0063].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have one transmitter electrode corresponding to a plurality of receiving electrodes as taught by Bulea in figure 3b with the benefit of reducing the number of traces used in an input device is generally important in reducing the complexity and cost of the input device, since the sensing region of most typical 3 inch up to 15 inch diagonal handheld devices today, such as a tablet, PDA or other similar device, require hundreds or even thousands of sensing elements to reliably sense the position of one or more input objects, such as fingers. The reduction in the number of traces that need to be routed to the various processing system  components is desirable for a number of reasons, which include a reduction in the overall cost of forming the input device, a reduction in the complexity of routing the multitude of traces and within the sensing region, a reduced interconnecting trace length due to reduced routing complexity, a reduction in the cross-coupling of signals between adjacently positioned traces, and allowing for a tighter packing or increased density of electrodes and within the sensing region. The reduction in the number of traces will also reduce the amount of cross-coupling between the traces due to a reduction in the required trace density and number of traces that will transmit or receive signals delivered to or from adjacently positioned sensor electrodes or traces. Thus, one or more of the embodiments described herein, utilizes one or more of the techniques and electrode array configuration disclosed herein to reduce or minimize the number of traces and/or electrodes required to sense the position of an input object within the sensing region. Reducing the number of electrodes may allow designs that significantly reduce cost and complexity to be created, even when a larger number of receiver electrodes are required as suggested by Bulea in [0079].
Bulea does not appear to specifically disclose a distance between the transmitting electrode and one of adjacent rows of the receiving electrodes is equal to a distance between the transmitting electrode and other one of the adjacent rows of the receiving electrodes. 
However, in a related field of endeavor, Hoch teaches a single-layer sensor (abstract) and further suggests ultrasonic techniques in [0050]. In addition, figure 9 teaches a distance between the transmitting electrode and one of adjacent rows of the receiving electrodes is equal to a distance between the transmitting electrode and other one of the adjacent rows of the receiving electrodes (Figure 9, R1, T1, R5 in 902, 903 and 904).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular distance as taught by Hoch with the benefit that when the first TX channel is activated, the RX electrodes R1-R12 may detect a unique capacitive coupling from the adjacent T1 electrodes. More specifically, the RX electrodes R1-R4 in column 902 may detect a symmetric electric field (e.g., produced by the T1 electrodes in columns 901 and 903) and the RX electrodes R5-R8 may also detect a symmetric electric field (e.g., produced by the T1 electrodes in columns 903 and 905) as suggested by Hoch in [0111]. In other words, symmetrical signals should be detected by a symmetrical distance.

Consider claim 7, Panchwagh, Bulea and Hoch teach all the limitations of claim 1. 
Panchwagh does not appear to specifically disclose the electrode layer further comprises transmitting connection lines in a bezel area of the fingerprint recognition module, wherein the transmitting connection lines are electrically connected to the transmitting electrodes in a one-to-one corresponding manner.
However, Bulea teaches the electrode layer further comprises transmitting connection lines in a bezel area of the fingerprint recognition module (Figure 2a, 212. Figure 3b, 303), wherein the transmitting connection lines are electrically connected to the transmitting electrodes in a one-to-one corresponding manner (Figure 2a, 212 and 202. Figure 3b, 303 and 312)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide connection lines or traces in the bezel or inactive area as taught by Bulea with the benefit that processing system of the input device comprises a sensor controller that is coupled through connectors to each of the transmitter and receiver electrodes, such as sensor electrodes, through one or more traces as suggested by Bulea in [0071].

Consider claim 9, Panchwagh, Bulea and Hoch teach all the limitations of claim 1. In addition, Panchwagh teaches one side, away from the piezoelectric film layer, of the reference electrode layer is further provided with a protection layer (Figure 2 and [0053], layer 255).

Consider claim 10, Panchwagh, Bulea and Hoch teach all the limitations of claim 1. In addition, Panchwagh teaches the piezoelectric film layer is a whole film layer (Figure 2, continuous piezoelectric layer 240).

Consider claim 11, Panchwagh, Bulea and Hoch teach all the limitations of claim 1. In addition, Panchwagh teaches the reference electrode layer is a whole film layer (Figure 2, top blanket electrode 245).

Consider claim 12, Panchwagh, Bulea and Hoch teach all the limitations of claim 1. In addition, Panchwagh teaches a display device, comprising a display panel and further comprising the fingerprint recognition module of claim 1, the fingerprint recognition module being located at a non-display side of the display panel (Figure 2, display 220 and fingerprint module 202).

Consider claim 13, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Consider claim 14, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Consider claim 18, Panchwagh, Bulea and Hoch teach all the limitations of claim 1. In addition, Panchwagh teaches at a transmitting stage, controlling a reference electrode layer to be loaded with a first constant potential ([0064], blanket signal with adjustable time delays connected to a reference signal. Figure 2, top blanket electrode 245) and controlling the transmitting electrodes to be loaded with changing electrical signals (Figure 4a, 415-a); and at a receiving stage, controlling the reference electrode layer to be loaded with a second constant potential ([0064], blanket signal with adjustable time delays connected to a reference signal. Figure 2, top blanket electrode 245) and the receiving electrodes to receive electrical signals converted from ultrasonic signals reflected via a finger (Figure 4b, 415-b).

Consider claim 19, Panchwagh, Bulea and Hoch teach all the limitations of claim 18. In addition, Panchwagh teaches the controlling the transmitting electrodes to be loaded with changing electrical signals comprises: controlling the transmitting electrodes to be loaded with the changing electrical signals in order (Figure 4a); and in response to that a current transmitting electrode is loaded with the changing electrical signals, controlling a plurality of adjacent transmitting electrodes to be loaded with the electrical signals before a preset duration (Figure 4a, delay for 415-a), so as to focus a plurality of ultrasonic signals correspondingly transformed from the plurality of electrical signals at different positions in order (Figure 4a).

Consider claim 20, Panchwagh, Bulea and Hoch teach all the limitations of claim 18. In addition, Panchwagh teaches controlling the recognition circuits to read electrical signals as corresponding positional information of the receiving electrodes [0032], wherein the electrical signals are converted from ultrasonic signals reflected via a finger and received by the receiving electrodes [0035].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchwagh, Bulea and Hoch as applied to claim 7 above, and further in view of Wang et al. U.S. Patent Publication No. 2018/0046302 (hereinafter Wang).
Consider claim 8, Panchwagh, Bulea and Hoch teach all the limitations of claim 7. In addition, Panchwagh teaches each pixel circuit may include one or more thin film transistors in [0033].
Panchwagh does not appear to specifically disclose recognition circuits in one-to-one corresponding to the receiving electrodes, and scanning signal lines in electrical connection to the recognition circuits and reading signal lines in electrical connection to the recognition circuits, and the recognition circuits are configured to read signals received by the receiving electrodes through the reading signal lines in response to that the scanning signal lines are switched on.
However, in a related field of endeavor, Wang teaches a detection assembly (abstract) and further teaches recognition circuits in one-to-one corresponding to the receiving electrodes ([0041-0042] and figure 3, transistor 134 and acoustic wave detection unit 1300), and scanning signal lines (Figure 3, 135) in electrical connection to the recognition circuits and reading signal lines in electrical connection to the recognition circuits [0041-0042], and the recognition circuits are configured to read signals received by the receiving electrodes through the reading signal lines (Figure 3, 136) in response to that the scanning signal lines are switched on [0041-0042].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide recognition circuits as taught by Wang with the benefit that the transistor 134 or recognition circuits functions as a signal reading switch for the corresponding acoustic wave detection unit 1300 as suggested by Wang in [0041] and figure 3. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Hoch).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621